 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   STEVEN DEON TURNER JR.,        )   Case No. CV 21-5405-PA (JPR)
                                    )
12                   Petitioner,    )
                                    )   ORDER SUMMARILY DISMISSING
13                  v.              )   “COMMON LAW PETITION FOR A WRIT
                                    )   OF HABEAS CORPUS AD
14   CDCR et al.,                   )   SUBJUDICIENDUM”
                                    )
15                   Respondents.   )

16        On June 29, 2021, Petitioner filed a habeas petition,
17   challenging his 2014 conviction in Los Angeles County Superior
18   Court for shooting at an occupied vehicle and related crimes.
19   (See Pet. at 13.)    He claims that the superior court judge who
20   presided over his trial does not lawfully hold his office.        (See,
21   e.g., id. at 8-9.)
22        This is not Petitioner’s first federal habeas petition,
23   however.   On January 26, 2019, the Court denied on the merits his
24   habeas petition challenging the same judgment, in case number CV
25   17-0290-PA (JPR).    Before and since, he has filed a string of
26   frivolous habeas petitions of various kinds, civil-rights
27   complaints, and other lawsuits.      Nothing indicates that his
28   state-court judgment has been modified in any way since the

                                         1
 1   merits denial.1
 2        The Antiterrorism and Effective Death Penalty Act provides:
 3        (b)(1) A claim presented in a second or successive habeas
 4        corpus application under section 2254 that was presented
 5        in a prior application shall be dismissed.
 6        (2) A claim presented in a second or successive habeas
 7        corpus   application      under   section         2254   that   was   not
 8        presented in a prior application shall be dismissed
 9        unless--
10             (A) the applicant shows that the claim relies on a
11             new rule of constitutional law, made retroactive to
12             cases on collateral review by the Supreme Court,
13             that was previously unavailable; or
14             (B)(i) the factual predicate for the claim could
15             not have been discovered previously through the
16             exercise of due diligence; and
17             (ii) the facts underlying the claim, if proven and
18             viewed in light of the evidence as a whole, would
19             be sufficient to establish by clear and convincing
20             evidence that, but for constitutional error, no
21             reasonable         factfinder        would    have    found      the
22             applicant guilty of the underlying offense.
23        (3)(A)     Before   a    second      or    successive      application
24        permitted by this section is filed in the district court,
25        the applicant shall move in the appropriate court of
26        appeals for an order authorizing the district court to
27
          1
            To the contrary, the California Appellate Courts’ Case
28   Information website shows a series of denied habeas petitions.

                                            2
 1        consider the application.
 2   28 U.S.C. § 2244(b).
 3        The Petition is successive within the meaning of § 2244(b)
 4   because it challenges the same judgment as the earlier petition
 5   denied on the merits.   Under § 2244(b), then, Petitioner was
 6   required to secure an order from the Ninth Circuit authorizing
 7   its filing before he filed it.     See Cooper v. Calderon, 274 F.3d
 8   1270, 1274 (9th Cir. 2001) (per curiam).      A review of the Ninth
 9   Circuit’s docket indicates that he has not obtained such an
10   order; indeed, he apparently has never even requested one.
11        Because it is successive and unauthorized, the Petition is
12   SUMMARILY DISMISSED without prejudice to its refiling should
13   Petitioner obtain the necessary permission from the Ninth
14   Circuit.2   See R. 4, Rs. Governing § 2254 Petitions in U.S. Dist.
15   Cts. (“If it plainly appears . . . that the petitioner is not
16   entitled to relief . . . the judge must
                                        must dismiss the petition.”).
17
18   DATED: _July 12, 2021
                                      PERCY
                                      PE
                                       ERCY ANDERSON
                                             AN
                                              NDE
                                                D RSON
19                                    U.S. DISTRICT
                                                T ICT JUDGE
                                            DISTR
20   Presented by:
                y
21   ____________________
     __
      ___________
     Jean Rosenbluth
22   U.S. Magistrate Judge
23
24
25        2
            Ninth Circuit Rule 22-3(a) authorizes a judge to “refer” a
     habeas petition to the Ninth Circuit when it was “mistakenly”
26   filed in district court, but nothing about Petitioner’s latest
     Petition indicates that he intended to file it in the Ninth
27   Circuit. For that reason and because the Petition is likely
     untimely and frivolous, the Court declines to refer or transfer
28   the Petition to the Ninth Circuit.

                                        3
